
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 5
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Ms. Jackson-Lee of
			 Texas submitted the following concurrent resolution; which was
			 referred to the Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing that Congress has the sole and
		  exclusive power to declare war.
	
	
		Whereas the President should present to Congress the
			 question of whether to declare war as provided for in section 8 of article I of
			 the Constitution of the United States; and
		Whereas when the valiant men and women of the United
			 States military are away from home to fight a war, to protect the peace, or to
			 enforce disarmament, they will have the full support of the Congress, and
			 Congress will take every possible step to ensure that they are protected from
			 potential attacks and a negative environment, they have the support they need
			 to do their jobs effectively and efficiently, and they are brought home safely
			 as soon as practicable: Now, therefore, be it
		
	
		That, pursuant to section 8 of article I of
			 the Constitution of the United States, Congress has the sole and exclusive
			 power to declare war.
		
